Case 1:19-cv-03674-PAB-MEH Document 23 Filed 05/18/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:19-cv-03674-PAB-MEH

  DAVID KATT, on behalf of himself and all others similarly situated,
  Plaintiff,

  v.

  AMERISLEEP, LLC,

  Defendant.



                    STIPULATION FOR DISMISSAL WITH PREJUDICE




         The parties, by and through their respective attorneys, Ari H. Marcus on behalf of

  Plaintiff; and Michael B. Dvoren on behalf of Defendant, hereby stipulate and agree pursuant to

  Fed. R.Civ. P. 41(A)(ii) to a dismissal, with prejudice, each party to pay its own costs and

  attorney fees, of this lawsuit. By the filing of this Stipulation the above civil action is deemed

  resolved and the case closed.
Case 1:19-cv-03674-PAB-MEH Document 23 Filed 05/18/20 USDC Colorado Page 2 of 3




        Respectfully submitted this 18th day of May, 2020.


                                            /s/ Ari Hillel Marcus
                                            Ari Hillel Marcus
                                            Marcus & Zelman, LLC
                                            701 Cookman Avenue
                                            Suite 300
                                            Asbury Park, NJ 07712
                                            ari@marcuszelman.com
                                            ATTORNEY FOR PLAINTIFF


                                            /s/ Michael B. Dvoren
                                            Michael B. Dvoren
                                            Jaburg & Wilk, P.C.
                                            3200 North Central Avenue
                                            Suite 2000
                                            Phoenix, AZ 85012
                                            mbd@jaburgwilk.com
                                            ATTORNEY FOR DEFENDANT




                                               -2-
Case 1:19-cv-03674-PAB-MEH Document 23 Filed 05/18/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of May, 2020, I electronically filed the foregoing
  STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of Court using the
  CM/ECF system which will send electronic notification of such filing to the following:

  Michael B. Dvoren
  mbd@jaburgwilk.com


                                                          /s/ Ari H. Marcus




                                                  -3-
